Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 4, “main side” should read “main sipe”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "auxiliary sipe" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Previously recited in the claim are “auxiliary sipes”, leaving it ambiguous as to which specific “auxiliary sipe” the limitation is referring to, rendering the claim indefinite. It is recommended that the limitation be amended to “each auxiliary sipe” or “auxiliary sipes” depending on the intended invention.

Claim 3 recites the limitation "auxiliary sipe" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim. Previously recited in the claim are “auxiliary sipes”, leaving it ambiguous as to which specific “auxiliary sipe” the limitation is referring to, rendering the claim indefinite. It is recommended that the limitation be amended to “each auxiliary sipe” or “auxiliary sipes” depending on the intended invention.
Claim 4 recites the limitation "auxiliary sipe" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Previously recited in the claim are “auxiliary sipes”, leaving it ambiguous as to which specific “auxiliary sipe” the limitation is referring to, rendering the claim indefinite. It is recommended that the limitation be amended to “each auxiliary sipe” or “auxiliary sipes” depending on the intended invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (JP 2003-136916) in view of Kleffman (US 2013/0092303).
Regarding claim 1, Kishimoto discloses [Figures 2-3] a pneumatic tire 1 in which axial direction siping 15 (main sipes) are formed on land portions R of a tread portion 2 and at least one of ends in an extending direction of each axial direction siping 15 (main sipe) is a blocked end that is blocked in the land section [Figure 2], wherein small sipings 11 (auxiliary sipes) separated from the main sipe are formed on both sides of the blocked end, the blocked end overlaps with the small sipings 11 (auxiliary sipes) on both sides thereof in a direction orthogonal to the extending direction of the axial direction siping 15 (main sipe), the extending direction of the small siping 15 (auxiliary sipes) is inclined with respect to the extending direction of the main sipe [Figure 2-3], and the auxiliary sipes are gradually shortened as coming towards a depth direction [Kishimoto, Figure 3, Paragraph 0010]
Kishimoto does not specifically recite a distance between a center in an extending direction of the small siping (auxiliary sipe) and the blocked end  is 10% or more to 20% or less of a depth of the axial direction siping (main sipe).
Kleffmann [Figure 1] teaches a groove depth, and therefore a land portion height, of 10 to 25 mm [Kleffman, Paragraph 0018]. Kishimoto teaches [Figure 3] preferred dimensional ranges for the values of the depth of the axial direction siping 15 (main sipe) and the spacing between the axial direction siping 15 (main sipe) blocked end and the small siping 11 (auxiliary sipe). Kishimoto recites the depth of the axial direction siping 15 (main sipe) to be preferably equal to or smaller than the height H of the land portion R [Kishimoto, Paragraph 0036], set to be from 10 to 25 mm as per Kleffman’s teachings. Kishimoto recites a distance Kc between the axial direction siping 15 (main sipe) and the small 11 (auxiliary sipe) to be 2mm or greater [Kishimoto, Paragraph 0037] and a length L1 of the small siping 11 (auxiliary sipe) to be most preferably from 2 to 4 mm [Kishimoto, Paragraph 0026], summing to a distance from the blocked end to the center of the small siping 11 (auxiliary sipe) of greater than 3 mm. The axial direction siping (main sipe) depth H is recited to be equal to or smaller than the height of the land portion R, from 10 to 25 mm, 10%-20% of which ranges from 1 mm to 5 mm. Therefore the distance between a center in an extending direction of the small siping 11 (auxiliary sipe) and the blocked end of the axial direction siping 15 (main sipe), greater than 3 mm, overlaps with the claimed range of 10%-20% of the depth of the axial direction siping 15 (main sipe), 1 to 5 mm. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kishimoto with the teachings of Kleffmann to have a groove depth, and therefore a land portion height, of from 10 to 25 mm. Doing so would allow for high life expectancy of the tire [Kleffman, Paragraph 0018].  

Regarding claim 2, Kishimoto and Kleffman teach the invention of claim 1 above. Kishimoto further discloses [Figure 3] the depth of the axial direction siping 15 (main sipe) as smaller than or equal to H, the height of the land portion R [Paragraph 0036], and a depth of the small siping 11 (auxiliary sipe) as being from 0.3 to 0.7 times a height H [Paragraph 0009], overlapping with the claimed range of 1/3 or more and equal to or less than the depth of the main sipe. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (JP 2003-136916) in view of Kleffman (US 2013/0092303), further in view of Akashi (WO 2016/056597).

Akashi teaches [Figures 12-13] a closed sipe portion 51 (main sipe) and a closed sipe portion 52 (auxiliary sipe), wherein an end part of the closed sipe portion 52 (auxiliary sipe) has a bottom upper portion 521 warped convexly towards an inner side of the closed sipe portion 52 (auxiliary sipe) [Figure 13].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Kishimoto and Kleffman with the teachings of Akashi to have end portions of a closed sipe (auxiliary sipe) adjacent another closed sipe (main sipe) to be warped convexly towards an inner side of the closed sipe (auxiliary sipe). Doing so would allow for the rigidity balance of the land portion block to be made uniform, and improve uneven wear resistance performance [Akashi, Page 13, Lines 526-527].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (JP 2003-136916) in view of Kleffman (US 2013/0092303), further in view of Lee (KR 2006-0015819).
Regarding claim 4, Kishimoto and Kleffman teach the invention of claim 1 above; however, they do not specifically recite the auxiliary sipes being inclined in a direction in which the auxiliary sipe is far from the main sipe at an opening end and is close to the main sipe at a bottom part.
Lee teaches [Figure 2b] inclining two sipes 21, 22 (auxiliary sipes) inward to face each other with respect to a direction normal to the tread surface [Lee, Page 4, Lines 122-126]. If this configuration were to be applied to the auxiliary sipes formed on both sides of the blocked end of the main sipe in the invention of claim 1, the auxiliary sipes would be configured so that each auxiliary sipe would be far 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Kishimoto and Kleffman with the teachings of Lee to incline the auxiliary sipes inward to face each other so that they are close to each other (and the main sipe) at a bottom part and farther from each other (and the main sipe) at an opening end. Doing so would allow for the maximization of the stiffness of the block while having a minimal effect on other performances during driving or braking, thereby improving traction and braking performance [Lee, Page 4, Lines 127-130].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida (JP 2002-029226) discloses a pneumatic tire comprising blocks supplied with a plurality of closed sipes, with a main sipe configured to be in a central position, and auxiliary sipes supplied radially around the central sipe, inclined with respect to the main sipe’s extending direction.
Lacko et al. (DE 10 2010 016 906) discloses a pneumatic tire comprising blocks supplied with a plurality of isolated sipes, with an embodiment where the sipes are placed closely to one another at an inclined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749